Title: John Adams to Abigail Adams, 10 May 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia May 10. 1777
     
     The Day before Yesterday, I took a Walk, with my Friend Whipple to Mrs. Wells’s, the Sister of the famous Mrs. Wright, to see her Waxwork. She has two Chambers filled with it. In one, the Parable of the Prodigal Son, is represented. The Prodigal is prostrate on his Knees, before his Father, whose Joy, and Grief, and Compassion all appear in his Eyes and Face, struggling with each other. A servant Maid, at the Fathers command, is pulling down from a Closet Shelf, the choicest Robes, to cloath the Prodigal, who is all in Rags. At an outward Door, in a Corner of the Room stands the elder Brother, chagrined at this Festivity, a Servant coaxing him to come in. A large Number of Guests, are placed round the Room. In another Chamber, are the Figures of Chatham, Franklin, Sawbridge, Mrs. Maccaulay, and several others. At a Corner is a Miser, sitting at his Table, weighing his Gold, his Bag upon one Side of the Table, and a Thief behind him, endeavouring to pilfer the Bag.
     There is Genius, as well as Taste and Art, discovered in this Exhibition: But I must confess, the whole Scaene was disagreable to me. The Imitation of Life was too faint, and I seemed to be walking among a Group of Corps’s, standing, sitting, and walking, laughing, singing, crying, and weeping. This Art I think will make but little Progress in the World.
     
     Another Historical Piece I forgot, which is Elisha, restoring to Life the Shunamite’s Son. The Joy of the Mother, upon Discerning the first Symptoms of Life in the Child, is pretty strongly expressed.
     Dr. Chevots Waxwork, in which all the various Parts of the human Body are represented, for the Benefit of young Students in Anatomy and of which I gave you a particular Description, a Year or two ago, were much more pleasing to me. Wax is much fitter to represent dead Bodies, than living ones.
     Upon a Hint, from one of our Commissioners abroad, We are looking about for American Curiosities, to send across the Atlantic as presents to the Ladies. Mr. Rittenhouse’s Planetarium, Mr. Arnolds Collection of Rareties in the Virtuoso Way, which I once saw at Norwalk in Connecticutt, Narragansett Pacing Mares, Mooses, Wood ducks, Flying Squirrells, Redwinged Black birds, Cramberries, and Rattlesnakes have all been thought of.
     Is not this a pretty Employment for great Statesmen, as We think ourselves to be? Frivolous as it seems, it may be of some Consequence. Little Attentions have great Influence. I think, however, We ought to consult the Ladies upon this Point. Pray what is your Opinion?
    